FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                    UNITED STATES COURT OF APPEALS                  July 10, 2013
                                                                Elisabeth A. Shumaker
                                TENTH CIRCUIT                       Clerk of Court



 GARY LARRIEU,

      Plaintiff-Appellant,
                                                        No. 11-1387
 v.                                          (D.C. No. 10-cv-01883-CMA-BNB)
                                                         (D. Colo.)
 BEST BUY STORES, L.P.,

      Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before GORSUCH, MURPHY, and HOLMES, Circuit Judges.


      This case is before us following the Colorado Supreme Court’s answer to a

question of state law we certified to it. See Larrieu v. Best Buy Stores, L.P., 491

F. App’x 864 (10th Cir. 2012). That answer is dispositive of this appeal and

requires us to reverse.

      In this case, Gary Larrieu sued Best Buy under Colorado’s premises

liability statute. The district court granted summary judgment to Best Buy,

holding that Colorado’s premises liability statute applied only to activities and



      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
circumstances “inherently related to the land,” and that the accident in this case

didn’t qualify. Dist. Ct. Op. at 7. In response to our certified question, the

Colorado Supreme Court has now explained that the scope of the premises

liability statute is not confined to activities and circumstances “inherently related

to the land.” We are, accordingly, obliged to reverse the district court’s grant of

summary judgment and to remand the case for further proceedings consistent with

the opinion of the Colorado Supreme Court.

      We thank the Colorado Supreme Court for taking up our question.

      Reversed and remanded.


                                       ENTERED FOR THE COURT



                                       Neil M. Gorsuch
                                       Circuit Judge




                                         -2-